DETAILED ACTION
  
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are canceled.  Claims 21-40 are pending.  Claims 21, 32 and 37 are independent.

3.	The IDS’es submitted on 10/21/2021 and 8/3/2022 have been considered.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van 
Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

6.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 21, 32 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 18 of U.S. Patent No. 11,163,873. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims 21, 32 and 37 are either anticipated by, or would have been obvious over, the reference claims 1, 12 and 18 of U.S. Patent No. 11,163,873.
Claims 21, 32 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 18 of U.S. Patent No. 11,163,873 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 21-26, 31-34, 36-38 and 40 are rejected under 35 U.S.C. 102 as being anticipated by Salsamendi (US PG Pub. 2013/0340077).
As regarding claim 21, Salsamendi discloses A method comprising: 
partially executing computer programming code on a computing device that includes a processor and memory, the computer programming code including first and second instructions [para. 19; executing portions of executable instruction code]; 
after executing the first instruction, evaluating the first and second instructions, via a processor to determine whether the execution of the computer programming code constitutes malicious activity, wherein evaluating the first and second instructions comprises receiving a response message from a scoring engine implemented as a service within an on-demand computing services environment, the response message indicating whether the execution of the computer programming code constitutes malicious activity [para. 19-23; evaluating portions of the executable instruction code whether the executable code includes malware]; and 
after determining that the execution of the computer programming code constitutes malicious activity, halting further execution of the computer programming code [para. 20-22].  

As regarding claim 22, Salsamendi further discloses The method recited in claim 21, wherein evaluating the first and second instructions comprises transmitting a request message to the scoring engine via a network [FIG. 3 and para. 29-31].  

As regarding claim 23, Salsamendi further discloses The method recited in claim 22, wherein the request message includes the first instruction, the second instruction, and information characterizing data retrieved by the first instruction [para. 19-23].  

As regarding claim 24, Salsamendi further discloses The method recited in claim 23, wherein the data is retrieved from a multi-tenant database accessible via the on-demand computing services environment [para. 37].  

As regarding claim 25, Salsamendi further discloses The method recited in claim 21, wherein evaluating the first and second instructions comprises making a comparison with operations performed by a different version of the computer programming code [para. 19-23; evaluating portions of the executable instruction code whether the executable code includes malware].  

As regarding claim 26, Salsamendi further discloses The method recited in claim 21, wherein evaluating the first and second instructions comprises making a comparison with operations performed by a plurality of applications known to the scoring engine [para. 19-23; evaluating portions of the executable instruction code whether the executable code includes malware].  

As regarding claim 31, Salsamendi further discloses The method recited in claim 21, wherein the service is distributed across a plurality of devices including the computing device [para. 32].  

As regarding claim 32, Salsamendi discloses A system comprising: 
a processor [para. 15] configured to partially execute computer programming code on a computing device, the computer programming code including first and second instructions, wherein the processor is further configured to evaluate the first and second instructions after executing the first instruction to determine whether the execution of the computer programming code constitutes malicious activity [para. 19-23; evaluating portions of the executable instruction code whether the executable code includes malware] ; and 
a communication interface operable to receive a response message from a scoring engine implemented as a service within an on-demand computing services environment, the response message indicating whether the execution of the computer programming code constitutes malicious activity, wherein the processor is further configured to halt further execution of the computer programming code after receiving an indication that the execution of the computer programming code constitutes malicious activity [para. 19-23; evaluating portions of the executable instruction code whether the executable code includes malware].  

As regarding claim 33, Salsamendi further discloses The system recited in claim 32, wherein evaluating the first and second instructions comprises transmitting a request message to the scoring engine via a network, and wherein the request message includes the first instruction, the second instruction, and information characterizing data retrieved by the first instruction [FIG. 3 and para. 10-23 and 29-31].  

As regarding claim 34, Salsamendi further discloses The system recited in claim 33, wherein the data is retrieved from a multi-tenant database accessible via the on-demand computing services environment [para. 37].  

As regarding claim 36, Salsamendi further discloses The one or more non-transitory computer readable media recited in claim 32, wherein the scoring engine is implemented as a distributed service that includes a component implemented on the computing device [para. 32].  
As regarding claim 37, Salsamendi discloses One or more non-transitory computer readable media having instructions stored thereon for causing a computing device to perform a method, the method comprising: 
partially executing computer programming code on a computing device that includes a processor and memory, the computer programming code including first and second instructions [para. 19; executing portions of executable instruction code]; 
after executing the first instruction, evaluating the first and second instructions, via a processor to determine whether the execution of the computer programming code constitutes malicious activity, wherein evaluating the first and second instructions-comprises receiving a response message from a scoring engine implemented as a service within an on-demand computing services environment, the response message indicating whether the execution of the computer programming code constitutes malicious activity [para. 19-23; evaluating portions of the executable instruction code whether the executable code includes malware]; and 
after determining that the execution of the computer programming code constitutes malicious activity halting further execution of the computer programming code [para. 20-22].  

As regarding claim 38, Salsamendi further discloses The one or more non-transitory computer readable media recited in claim 37, wherein evaluating the first and second instructions comprises transmitting a request message to the scoring engine via a network, wherein the request message includes the first instruction, the second instruction, and information characterizing data retrieved by the first instruction, wherein the data is retrieved from a multi-tenant database accessible via the on-demand computing services environment [FIG. 3 and para. 29-31 and 37].  

As regarding claim 40, Salsamendi further discloses The one or more non-transitory computer readable media recited in claim 37, wherein the scoring engine is implemented as a distributed service that includes a component implemented on the computing device [para. 32].


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 27-30, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Salsamendi (US PG Pub. 2013/0340077) in view of Williams (US PG Pub. 2012/0089971).
As regarding claim 27, Salsamendi discloses The method recited in claim 21
Salsamendi does not explicitly disclose that the computer programming code is executed in a virtual machine instantiated at the request of a client organization accessing the on-demand computing services environment, and wherein the computer programming code is included in an application instantiated at the request of the client organization.  However, Williams discloses it [para. 74, 88, 184 and 193].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Salsamendi’s system to further comprise the missing claimed features, as disclosed by Williams, in order to protect the system by allowing the code to be executed in an isolated virtual environment [Williams para. 88 and 184]. 

As regarding claim 28, Williams further discloses the application is authored by the client organization [para. 46 and 83].  

As regarding claim 29, Williams further discloses The method recited in claim 27, wherein the application is authored by a third-party software developer [para. 74-76].  

As regarding claim 30, Williams further discloses The method recited in claim 29, wherein the application is accessed via an application exchange that provides applications for purchase and use in the on-demand computing environment [para. 81].  

As regarding claim 35, Williams further discloses The system recited in claim 32, wherein the computer programming code is executed in a virtual machine instantiated at the request of a client organization accessing the on-demand computing services environment, and wherein the computer programming code is included in an application instantiated at the request of the client organization [para. 74, 88, 184 and 193].  

As regarding claim 39, Williams further discloses The one or more non-transitory computer readable media recited in claim 37, wherein the computer programming code is executed in a virtual machine instantiated at the request of a client organization accessing the on-demand computing services environment, and wherein the computer programming code is included in an application instantiated at the request of the client organization [para. 74, 88, 184 and 193].  
 













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433